               Case 20-11177-KBO          Doc 46     Filed 05/21/20      Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                                  )   Chapter 11
                                                        )
Akorn, Inc.,                                            )   Case No. 20-11177-KBO
                                                        )
                       Debtor.                          )

         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that Farnan LLP, and Entwistle & Cappucci LLP, attorneys for

Gabelli & Co. Investment Advisors, Inc. and Gabelli Funds, LLC file this Notice of Appearance and

Request for Service of Papers, pursuant to Rules 2002, 9007, and 9010 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Sections 102(1), 342, and 1109(b) of title 11

of the United States Code (the “Bankruptcy Code”), and requests that copies of all notices and

pleadings given or required to be given in this case, be given to and served upon:

 FARNAN LLP                                        ENTWISTLE & CAPPUCCI LLP
 919 North Market Street, 12th Floor               401 Congress Ave., Suite 1170
 Wilmington, DE 19801                              Austin, Texas 78701
 (302) 777-0300                                    (512) 710-5960
 (302) 777-0301                                    Attn: Andrew Entwistle
 Attn: Brian E. Farnan                             aentwistle@entwistle-law.com
       Michael J. Farnan
 bfarnan@farnanlaw.com                             ENTWISTLE & CAPPUCCI LLP
 mfarnan@farnanlaw.com                             299 Park Avenue, 20th Floor
                                                   New York, NY 10171
                                                   (212) 894-7282
                                                   Attn: Joshua K. Porter
                                                   jporter@entwistle-law.com




         PLEASE TAKE FURTHER NOTICE that, pursuant to Rules 2002 and 9010(b) of the

Bankruptcy Rules and section 1109(b) of the Bankruptcy Code, the foregoing request includes not

only the notices and papers referred to in the Bankruptcy Rules specified above, but also includes,
               Case 20-11177-KBO           Doc 46      Filed 05/21/20      Page 2 of 3




without limitation, any and all orders, notices, hearing dates, applications, motions, petitions,

pleadings, requests, objections, complaints, demands, replies, statements of affairs, schedules of

assets and liabilities, operating reports, plans of reorganization, disclosure statements, and other

filings, whether formal or informal, whether written or oral, and whether transmitted or conveyed by

mail, hand delivery, telephone, facsimile, telecopy, e-mail or otherwise filed with regard to this case

and any proceedings thereon.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Papers shall not be deemed or construed to be (i) a waiver of the right of Gabelli & Co.

Investment Advisors, Inc. and Gabelli Funds, LLC (a) to have final orders entered only after de novo

review by a United States District Court, (b) to trial by jury in any proceedings so triable in these

cases or any case, controversy, or proceeding related to these cases, (c) to have the United States

District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, or (d) to object to the jurisdiction or venue of the Court or venue of these cases, or (ii) a

waiver of any other rights, remedies, claims, actions, defenses, setoffs, or recoupments, as

appropriate, to which Gabelli & Co. Investment Advisors, Inc. and Gabelli Funds, LLC is or may be

entitled in law or equity, all of which rights, claims, actions, defenses, setoffs, and recoupments

Gabelli & Co. Investment Advisors, Inc. and Gabelli Funds, LLC expressly reserves.

        PLEASE TAKE FURTHER NOTICE that the undersigned hereby demands that the

names and addresses set forth herein be added to the mailing matrix in these cases.




                                                   2
            Case 20-11177-KBO   Doc 46    Filed 05/21/20    Page 3 of 3




Dated: May 21, 2020                      Respectfully submitted,

                                         FARNAN LLP

                                         /s/ Michael J. Farnan
                                         Brian E. Farnan (Bar No. 4089)
                                         Michael J. Farnan (Bar No. 5165)
                                         919 North Market Street, 12th Floor
                                         Wilmington, DE 19801
                                         (302) 777-0300
                                         (302) 777-0301
                                         bfarnan@farnanlaw.com
                                         mfarnan@farnanlaw.com

                                         Andrew Entwistle
                                         Entwistle & Cappucci LLP
                                         401 Congress Ave., Suite 1170
                                         Austin, Texas 78701
                                         (512) 710-5960
                                         aentwistle@entwistle-law.com

                                         Joshua K. Porter
                                         Entwistle & Cappucci LLP
                                         299 Park Avenue, 20th Floor
                                         New York, NY 10171
                                         (212) 894-7282
                                         jporter@entwistle-law.com

                                         Attorneys for Gabelli & Co. Investment
                                         Advisors, Inc. and Gabelli Funds, LLC




                                     3
